DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communication dated 12 Nov. 2019 has been fully considered.  Claims 1-13 are currently pending. 

Allowable Subject Matter
Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record, considered both individually and in combination, fails to teach the absorbent comprises the ether or a mixture of ethers of the general formula (II) whereby R1 and R4 are identical and the mass ratio between ether and amine is 0.08 to 0.5.
International Publication No. WO 2007/021462 is considered to be the closest prior art of record and teaches a process for the production of an absorbent, especially those according to formula (1) of claim 1 with R1 being methyl, ethyl; x=2,3, R2=R3=methyl (see paragraph [0024] and table 1), wherein an ether of formula (II) of claim 2 is reacted with t-butyl amine to form the amine.  The ether is used sub-stoichiometrically with regard to the amine [0032], i.e., it seems that it is used up fully during the reaction. ‘462 does not teach that the absorbent comprises the ether or a mixture of ethers of the 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CABRENA HOLECEK whose telephone number is (571)270-1196.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/CABRENA HOLECEK/Examiner, Art Unit 1776